DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15, 18, 21, 23, and 25 - 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because:
Independent Claims 15 and 18 set forth “at least one polyol” in line 2 but also now subsequently set forth the at least one polyol comprises a mixture of at least one base polyol and at least one copolymer polyol.  These limitations conflict in scope, as the claims initially encompass embodiments in which only one polyol is provided but then later require at least two polyols be  Claims 15 and 18 will be interpreted as setting forth at least two polyols in line 2 of each claim.
 The metes and bounds of the claims are rendered indefinite by the phrase “base polyol” in Claims 15, 18, 25, and 27; it is unclear how what corresponds to a base polyol or how the use of word “base” to describe a polyol further defines this polyol.  For the purposes of further examination, the recited at least one base polyol will be interpreted to refer to at least one polyol which is different from the at least one copolymer polyol.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

 Claims 15, 21, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,596,663 to Tamano et al. in view of US 2013/0065978 to Burdeniuc et al., as evidenced by US 2001/0044516 to Kaufhold et al.
Regarding Claims 15, 25, and 26.  Tamano et al. teaches a method of making a polyurethane foam product in which a polyol component and an organic polyisocyanate are contacted/reacted in the presence of an amine catalyst composition and, if necessary, a blowing agent, surfactant, or crosslinking agent (Column 5, Lines 45 
The amine catalyst composition comprises an amine compound of formula (1) such as N,N-dimethylethylenediamine (Column 3, Lines 21 – 28); Kaufhold et al. provides evidence that  N,N-dimethylethylenediamine functions as a chain extender in polyurethane formulations (Paragraph 0030).  The amine catalyst composition of Tamano et al. also further comprises an amine compound of formula (2) which may specifically be N,N-bis(dimethylaminopropyl)-N',N'-bis(hydroxyethyl)propanediamine (Column 3, Lines 1 – 24 and Column 3, Line 50 – Column 4, Line 6), which is alternatively known by the chemical name N,N-bis(3-dimethylaminopropyl)-N-[3-aminopropyl]-N’,N’-bis(hydroxyethyl)]amine.  
The catalyst composition in Tamano et al. is provided in an amount of 0.01 to 10 parts by weight, and preferably 0.05 to 5 parts by weight, of the polyol used (Column 5, Lines 19 – 23).  The mixing ratio of the compounds of formulas (1) and (2) therein is within the range of 20 to 95/80 to 5 weight percent and the preferred range of 30 to 90/70 to 10 weight percent (Column 4, Lines 45 – 50).  When N,N-bis(dimethylaminopropyl)-N',N'-bis(hydroxyethyl)propanediamine is used as the compound of formula (2), this compound can then be calculated to be provided in an amount of 0.01 to 10 parts per hundred parts polyol and preferably 0.01 to 3.5 parts per hundred parts polyol.
Tamano et al. does expressly teach the catalyst composition further comprises at least one blowing catalyst.  However, Burdeniuc et al. teaches the concept of providing N,N,N’-trimethyl-N’-3-aminopropyl-bis(aminoethyl)ether (DABCO® NE300) or 2-[N-(dimethylaminoethoxyethyl)-N-methylamino]ethanol (DABCO® NE200) as a blowing catalyst in the preparation of polyurethane foams in an amount of about 0.01 to 10 pphp (Paragraph 31).  In Inventive Examples 3 – 6, N,N,N’-trimethyl-N’-3-aminopropyl-bis(aminoethyl)ether is provided in an amount of 0.20 pphp (Table 4).  Tamano et al. and Burdeniuc et al. are analogous art as they are from the same field of endeavor, namely polyurethane foams.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include N,N,N’-trimethyl-N’-3-aminopropyl-bis(aminoethyl)ether or 2-[N-(dimethylaminoethoxyethyl)-N-methylamino]ethanol in the amount taught by Burdeniuc et al. in the catalyst composition of Tamano et al.  The motivation would have been that Tamano et al. teaches other catalysts may be included in the catalyst composition (Column 7, Lines 1 – 7).  N,N,N’-trimethyl-N’-3-aminopropyl-bis(aminoethyl)ether and 2-[N-
Tamano et al. teaches the disclosed method may produce a soft highly elastic foam (Column 5, Lines 45 – 51), i.e. a flexible polyurethane foam. Tamano et al. additionally teaches foams with no elasticity have a strong closed cell nature.  On the other hand, the foams prepared in the inventive examples have moderate to large elasticity (Column 10, Lines 10 – 16).  The foams of Tamano et al. thus appear to not have a strong closed cell nature or, in other words, be open-celled.  Moreover, Tamano et al., when modified in the manner proposed above, teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. an open-cell, flexible foam,  would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position 
Regarding Claim 21.  Tamano et al. teaches a polyurethane foam produced by the method of making a polyurethane foam of Claim 15 (Column 5, Lines 45 – 60).  

Claims 18, 23, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,596,663 to Tamano et al. in view of US 2013/0065978 to Burdeniuc et al., as evidenced by US 2001/0044516 to Kaufhold et al.
Regarding Claim 18, 27, and 28.  Tamano et al. teaches a method of making a polyurethane foam product in which a polyol and an organic polyisocyanate are contacted/reacted in the presence of an amine catalyst composition (Column 5, Lines 45 – 60).  The polyol and catalysts are combined prior to reacting with isocyanate in the inventive examples (Column 8, Line 55 – Column 9, Line 45).  The polyol component may comprise conventional polyether polyols, polyether polyols, polymer polyols, flame resisting polyols, and combinations thereof.  The exemplary polymer polyol described is obtained by reacting a polyether polyol with an ethylenically unsaturated monomer such as acrylonitrile or styrene (Column 6, Lines 1 – 29); such polyols are set forth as copolymer polyols and specifically graft copolymer polyols in the instant 
The amine catalyst composition comprises an amine compound of formula (1) such as N,N-dimethylethylenediamine (Column 3, Lines 21 – 28); Kaufhold et al. provides evidence that N,N-dimethylethylenediamine functions as a chain extender in polyurethane formulations (Paragraph 0030).  The amine catalyst composition of Tamano et al. also further comprises an amine compound of formula (2) which may specifically be N,N-bis(dimethylaminopropyl)-N',N'-bis(hydroxyethyl)propanediamine (Column 3, Lines 1 – 24 and Column 3, Line 50 – Column 4, Line 6), which is alternatively known by the chemical name N,N-bis(3-dimethylaminopropyl)-N-[3-aminopropyl]-N’,N’-bis(hydroxyethyl)]amine.  
The catalyst composition in Tamano et al. is provided in an amount of 0.01 to 10 parts by weight, and preferably 0.05 to 5 parts by weight, of the polyol used (Column 5, Lines 19 – 23).  The mixing ratio of the compound of formula (1) to formula (2) therein is within the range of 20 to 95/80 to 5 weight percent and the preferred range of 30 to 90/70 to 10 weight percent (Column 4, Lines 45 – 50).  When N,N-bis(dimethylaminopropyl)-N',N'-bis(hydroxyethyl)propanediamine is used as the compound of Formula (2), this compound can then be calculated to be provided in an amount of 0.01 to 10 parts per hundred parts polyol and preferably 0.01 to 3.5 parts per hundred parts polyol.

In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  
Regarding Claim 23.  Tamano et al. teaches a polyurethane foam produced by the method of making a polyurethane foam of Claim 18 (Column 5, Lines 45 – 60).  

Response to Arguments
Applicant's arguments filed January 4, 2021 have been fully considered but they are not persuasive because:
A) Applicant argues that Tamano et al. cannot be relied upon to teach a method of making flexible, open cell foam because the reference is directed to rigid, closed cell foam compositions.  The Office respectfully disagrees.  
Tamano et al. does teach the method disclosed may produce hard/rigid foams.  However, Tamano et al. also teaches the method may produce a soft highly elastic foam (Column 5, Lines 45 – 51), i.e. a flexible polyurethane foam.  Tamano et al. additionally teaches foams with no elasticity have a strong closed cell nature.  On the other hand, the foams prepared in the inventive examples have moderate to large elasticity (Column 10, Lines 10 – 16).  The foams of Tamano et al. thus appear to not have a strong closed cell nature or, in other words, be open-celled.  Moreover, Tamano et al., when modified in the manner proposed in the rejection under 35 U.S.C. 103 above, teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  
B) Applicant argues that Tamano et al. teaches away from using a gelling catalyst when only a compound of Formula (2) is used alone.  However, the outstanding rejection under 35 U.S.C. 103 did not suggest the compound of Formula (2) must be used alone.  It is not necessary to remove other catalyst compounds, e.g. the compounds of Formula (1), in the catalyst composition of Tamano et al. to meet the instant claim limitation of at least one gelling catalyst composition comprising at least one compound which is N,N-bis(3-dimethylaminopropyl)-N-[3-aminopropyl]-N’,N’-bis(hydroxyethyl)]amine.  Tamano et al. also expressly teaches a variety of other catalysts may be used in combination with the disclosed catalyst composition (see Column 7, Lines 1 – 48 of the reference).  As such, the relied upon embodiment of Tamano et al., which comprises a Formula (2) compound corresponding to the second named species of gelling catalyst and which further comprises a Formula (1) 
	C) Applicant’s arguments that Burdeniuc et al. and Kaufhold et al. are not persuasive, as the alleged deficiencies have been addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/MELISSA A RIOJA/Primary Examiner, Art Unit 1768